Exhibit 10.1

 

Execution Version

 

AMENDED AND RESTATED
BOARD REPRESENTATION AND STANDSTILL AGREEMENT

 

This AMENDED AND RESTATED BOARD REPRESENTATION AND STANDSTILL AGREEMENT (this
“Agreement”), dated as of August 2, 2019 (the “Effective Date”), is entered into
by and among Sanchez Midstream Partners GP LLC, a Delaware limited liability
company (the “General Partner”), Sanchez Midstream Partners LP, a Delaware
limited partnership (the “Partnership” and, together with the General Partner,
the “Sanchez Entities”), and Stonepeak Catarina Holdings LLC (“Stonepeak”).  The
Sanchez Entities and Stonepeak are herein referred to as the “Parties.” 
Capitalized terms used but not defined herein shall have the meaning assigned to
such term in the Third Amended and Restated Agreement of Limited Partnership of
the Partnership (as amended, the “Partnership Agreement”).

 

Recitals

 

WHEREAS, the Sanchez Entities and Stonepeak are parties to that certain Board
Representation and Standstill Agreement, dated as of October 14, 2015 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Agreement”);

 

WHEREAS, on August 2, 2019 (the “Partnership Agreement Effective Date”), the
General Partner executed and delivered the Partnership Agreement;

 

WHEREAS, the General Partner, in its individual capacity and in its capacity as
the general partner of the Partnership, has determined it to be in the best
interests of Partnership to provide Stonepeak with (i) ongoing designation
rights and obligations in respect of the board of directors of the General
Partner (or such other governing body thereof) (the “Board”), and (ii) certain
approval rights in respect of actions of the Sanchez Entities, in each case,
pursuant to the terms of this Agreement; and

 

WHEREAS, Stonepeak is willing to provide the Sanchez Entities with certain
standstill rights, pursuant to the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the Parties hereto, the
Parties hereby agree to amend and restate in its entirety the Existing Agreement
and hereto agree as follows:

 

Agreement

 

Section 1.                                           Board Designation Rights.

 

(a)                                 Each of the Sanchez Entities shall take all
actions necessary or advisable to cause (i) two (2) directors serving on the
Board to be designated by Stonepeak, in its sole discretion, at all times from
the Effective Date until the occurrence of (A) the First Designation Right
Termination Event (as defined below), at which time the right of Stonepeak under
this Agreement to designate one (1) director serving on the Board shall
terminate and (B) the Second Designation Right Termination Event (as defined
below), at which time the right of Stonepeak

 

--------------------------------------------------------------------------------



 

under this Agreement to designate one (1) director serving on the Board shall
terminate and (ii) three (3) independent directors serving on the Board to be
designated by Stonepeak, in its sole discretion (each director designated by
Stonepeak pursuant to this Section 1(a), a “Stonepeak Designated Director”), at
all times during the Redemption Designation Period (as defined below); provided,
however, that each such Stonepeak Designated Director shall (1) in the
reasonable judgment of the General Partner, have the requisite skill and
experience to serve as a director of a public company, (2) not be prohibited or
disqualified from serving as a director of the General Partner by any rule or
regulation of the Commission, the National Securities Exchange on which the
Common Units are listed or applicable law and (3) otherwise be reasonably
acceptable to the General Partner.  Prior to a Designation Right Termination
Event (as defined below) or during the Redemption Designation Period, any
Stonepeak Designated Director may be removed by Stonepeak at any time and may be
removed by a majority of the other directors then serving on the Board for
“cause” (as defined below); and any vacancy in such positions shall be filled
solely by Stonepeak.  As used herein, “cause” means that a Stonepeak Designated
Director (w) is prohibited from serving as a director of the General Partner
under any rule or regulation of the Commission or the National Securities
Exchange on which the Common Units are listed; (x) has been convicted of a
felony or misdemeanor involving moral turpitude; (y) has engaged in acts or
omissions against the General Partner or the Partnership constituting
dishonesty, breach of fiduciary obligation, or intentional wrongdoing or
misfeasance; or (z) has acted intentionally or in bad faith in a manner that
results in a material detriment to the assets, business or prospects of the
General Partner or the Partnership.  None of the Sanchez Entities shall take any
action which would, or would be reasonably likely to, adversely affect
Stonepeak’s right to appoint the Stonepeak Designated Directors; provided,
however, that the Sanchez Entities shall not be prohibited from taking such
action that the Board determines is necessary to comply with any rule or
regulation of the Commission or the National Securities Exchange on which the
Common Units are listed or applicable law.

 

(b)                                 Prior to the occurrence of a Designation
Right Termination Event, the General Partner shall invite the Stonepeak
Designated Directors to attend all meetings of each committee of the Board
(other than the Audit Committee, the Conflicts Committee, any pricing committee
established for an offering of securities by the Partnership and any committee
established to deal with conflicts with Stonepeak or its Affiliates) in a
nonvoting observer capacity and, in this respect, shall give the Stonepeak
Designated Directors copies of all notices, minutes, consents and other
materials that it provides to the other members of such committee; provided,
however, that during the Redemption Designation Period, the Stonepeak Designated
Directors designated pursuant to clause (ii) of Section 1(a) shall serve on all
committees of the Board in a voting capacity. For the avoidance of doubt, no
Stonepeak Designated Director shall be permitted to serve on any committees of
the Board in a voting capacity prior to the Redemption Designation Period.

 

(c)                                  The Stonepeak Designated Directors are Jack
Howell and Luke Taylor.

 

(d)                                 Any action by Stonepeak to designate, remove
or replace a Stonepeak Designated Director shall be evidenced in writing and
furnished to the General Partner no later than one (1) Business Day after the
taking of such action, shall include a statement that the action has been
approved by the requisite vote of Stonepeak and shall be executed by or on
behalf of Stonepeak.  Stonepeak agrees to cause each Stonepeak Designated
Director to timely provide the

 

2

--------------------------------------------------------------------------------



 

Partnership with accurate and complete information relating to Stonepeak and
such Stonepeak Designated Director that may be required to be disclosed by the
Partnership under the Exchange Act.  In addition, at the Partnership’s
reasonable request, Stonepeak shall cause each Stonepeak Designated Director to
complete and execute the Partnership’s standard director and officer
questionnaire prior to being admitted to the Board.

 

(e)                                  Upon the occurrence of a Designation Right
Termination Event or the end of the Redemption Designation Period, as
applicable, the right of Stonepeak to designate a Stonepeak Designated Director
shall terminate and the Stonepeak Designated Director then serving as such a
member of the Board, promptly upon (and in any event within two (2) Business
Days following) receipt of a request from a majority of the other
director(s) then serving on the Board or the owner(s) of a majority of the
equity interests of the General Partner, shall resign as a member of the Board. 
If the Stonepeak Designated Director does not resign upon such request, then a
majority of the other director(s) then serving on the Board or the owner(s) of a
majority of the equity interests of the General Partner, may remove the
Stonepeak Designated Director as a member of the Board.

 

(f)                                   For the purposes of this Agreement, the
“First Designation Right Termination Event” shall occur on the date on which
Stonepeak and its Affiliates hold fewer than 25% of the number of Class C
Preferred Units initially issued to Stonepeak in exchange for all issued and
outstanding Class B Preferred Units, as adjusted for any subdivisions, splits,
reverse unit splits, reclassification, reorganization or other similar
transaction by the Partnership affecting the Class C Preferred Units.  For the
purposes of this Agreement, the “Second Designation Right Termination Event”
shall occur on the date on which Stonepeak and its Affiliates no longer hold any
Class C Preferred Units.  Each of the First Designation Right Termination Event
and the Second Designation Right Termination Event are referred to herein as a
“Designation Right Termination Event.” For the purposes of this Agreement, the
“Redemption Designation Period” shall commence on January 1, 2022 if any Class C
Preferred Units remain outstanding on such date and shall continue until the
date on which all Class C Preferred Units have been redeemed pursuant to the
provisions of the Partnership Agreement.

 

Section 2.                                           Limitation of Liability;
Indemnification; Business Opportunities.

 

(a)                                 At all times while each Stonepeak Designated
Director is serving as a member of the Board, and following any such Stonepeak
Designated Director’s death, resignation, removal or other cessation as a
director in such former Stonepeak Designated Director’s capacity as a former
director, such Stonepeak Designated Director shall be entitled to (i) the same
modification and restriction of traditional fiduciary duties, (ii) the same safe
harbors for resolving conflicts of interest transactions and (iii) all rights to
indemnification and exculpation, in each case, as are then made available to any
other member of the Board.

 

(b)                                 At all times while each Stonepeak Designated
Director is serving as a member of the Board, such Stonepeak Designated
Director, Stonepeak and their respective Affiliates may engage in, possess an
interest in, or trade in the securities of, other business ventures of any
nature or description, independently or with others, similar or dissimilar to
the business of the Sanchez Entities, and the Sanchez Entities, the Board and
their Affiliates shall have no rights by virtue of this Agreement or otherwise
in and to such independent ventures or the income or

 

3

--------------------------------------------------------------------------------



 

profits derived therefrom, and the pursuit of any such venture, even if
competitive with the business of the Sanchez Entities, shall not be deemed
wrongful or improper.  None of the Stonepeak Designated Directors, Stonepeak or
their respective Affiliates shall be obligated to present any investment
opportunity to the Sanchez Entities even if such opportunity is of a character
that the Sanchez Entities or any of their respective Affiliates might reasonably
be deemed to have pursued or had the ability or desire to pursue if granted the
opportunity to do so, and each of the Stonepeak Designated Directors, Stonepeak
and their respective Affiliates shall have the right to take for such Person’s
own account (individually or as a partner, fiduciary or otherwise) or to
recommend to others any such investment opportunity.  Notwithstanding the
foregoing, Stonepeak shall cause each Stonepeak Designated Director to maintain
the confidentiality of all information and proceedings of the Board.

 

(c)                                  The Sanchez Entities shall purchase and
maintain (or reimburse each Stonepeak Designated Director for the cost of)
insurance, on behalf of such Stonepeak Designated Director, in an amount and
scope of coverage commensurate with that provided to an independent member of
the Board, with respect to liabilities that may be asserted against, or expense
that may be incurred by, such Stonepeak Designated Director in connection with
the Sanchez Entities’ activities or such Stonepeak Designated Director’s
activities on behalf of the Sanchez Entities, regardless of whether the Sanchez
Entities would have the power to indemnify such Stonepeak Designated Director
against such liability under the provisions of the Partnership Agreement or the
Limited Liability Company Agreement of the General Partner, as amended (the “GP
LLC Agreement”).

 

(d)                                 For the avoidance of doubt, each Stonepeak
Designated Director shall constitute an “Indemnitee,” as such term is defined
under the Partnership Agreement and the GP LLC Agreement.

 

Section 3.                                           Standstill.

 

(a)                                 During the period commencing on the
Effective Date and ending on the earlier of (x) the occurrence of a material
breach of the Partnership Agreement by the Partnership or the General Partner
and (y) the date on which all Class C Preferred Units have been redeemed,
without the prior written consent of the Board (provided that such consent shall
not be required in the event of fraud or gross negligence on the part of the
Partnership or the General Partner), Stonepeak shall not, and shall cause its
Affiliates not to, directly or indirectly (whether with respect to the General
Partner, the Partnership or any Affiliate or Subsidiary thereof):

 

(i)                                     acquire beneficial ownership of
additional Common Units, Class C Preferred Units or other Partnership Interests
(as defined in the Partnership Agreement);

 

(ii)                                  acquire any debt or assets of the
Partnership or its Subsidiaries;

 

(iii)                               engage in any hostile or takeover activities
with respect to the Partnership or the General Partner (including by means of a
tender offer or soliciting proxies or written consents for purposes of any
hostile or takeover

 

4

--------------------------------------------------------------------------------



 

activities, other than as recommended by the Board), including any merger,
consolidation, recapitalization, business combination, partnership, joint
venture, acquisition or similar transaction involving the Partnership or the
General Partner or any of their Affiliates or their properties (excluding
Sanchez Energy Corporation and its subsidiaries and its and their properties);

 

(iv)                              enter into any transaction the effect of which
would be to “short” any securities of the Partnership;

 

(v)                                 form, join or participate in a “group”
(within the meaning of Section 13(d) of the Exchange Act) with respect to any
voting securities of the Partnership or any of its Affiliates in respect of any
action otherwise prohibited pursuant to this Section 3(a);

 

(vi)                              call (or participate in a group calling of) a
meeting of the limited partners of the Partnership for the purpose of removing
(or approving the removal of) the General Partner as the general partner of the
Partnership and/or electing a successor general partner of the Partnership;

 

(vii)                           “solicit” any “proxies” (as such terms are used
in the rules and regulations of the Commission) or votes for or in support of
(A) the removal of the General Partner as the general partner of the Partnership
or (B) the election of any successor general partner of the Partnership, or take
any action the direct effect or purpose of which would be to induce limited
partners of the Partnership to vote or provide proxies that may be voted in
favor of any action contemplated by either of sub-clauses (A) or (B) of this
Section 3(a)(vii);

 

(viii)                        seek to advise or influence any person (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the voting of
any Partnership Interest in connection with the removal (or approving the
removal) of the General Partner as the general partner of the Partnership and/or
the election of a successor general partner of the Partnership;

 

(ix)                              issue, induce or assist in the publication of
any press release, media report or other publication in connection with the
potential or proposed removal of the General Partner as the general partner of
the Partnership and/or the election of a successor general partner of the
Partnership;

 

(x)                                 propose to remove Sanchez Midstream Partners
GP LLC as the general partner of the Partnership or vote to remove Sanchez
Midstream Partners GP LLC as the general partner of the Partnership;

 

(xi)                              advise, assist or encourage any third party to
do any of the foregoing; or

 

(xii)                           if the General Partner is removed as the general
partner of the Partnership in violation of this Agreement, participate in any
way in the management, ownership and/or control of the successor general partner
or the

 

5

--------------------------------------------------------------------------------



 

successor general partner’s operation of the Partnership, other than
participation by any Stonepeak Designated Director, as described in Section 1 of
this Agreement.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, the foregoing shall not in any way limit the right of Stonepeak
or its Affiliates to:

 

(i)                                     privately communicate with, including
making any offer or proposal to, the Board, directly or through any Stonepeak
Designated Director;

 

(ii)                                  to the extent permitted by the Partnership
Agreement, vote Partnership Interests in the Partnership at any meeting of
limited partners of the Partnership so long as there has been no breach of
Section 3(a) of this Agreement;

 

(iii)                               restrict the manner in which any Stonepeak
Designated Director (A) may vote on any matter submitted to the Board,
(B) participate in deliberations or discussions of the Board (including making
suggestions or raising issues to the Board) in his or her capacity as a member
of the Board, or (C) may take actions required by his or her exercise of legal
duties and obligations as a member of the Board or refrain from taking any
action prohibited by his or her legal duties and obligations as a member of the
Board;

 

(iv)                              sell or transfer any of their respective
Partnership Interests, subject to any restrictions relating thereto contained in
the Partnership Agreement;

 

(v)                                 receive any (A) Class C Preferred PIK Units
(as defined in the Partnership Agreement) as distributions on Class C Preferred
Units pursuant to the Partnership Agreement or (B) Partnership Interests
pursuant to a unit split, reverse unit split, reclassification, reorganization
or other transaction by the Partnership affecting any class of Partnership
Interests generally or a dividend of units or other pro rata distribution by the
Partnership to holders of Partnership Interests; or

 

(vi)                              (A) exercise the Warrant issued by the
Partnership to Stonepeak on August 2, 2019 in accordance with the terms and
provisions thereof, and (B) receive the Junior Securities issuable upon such
exercise.

 

(c)                                  For the purposes of Section 3(a),
Stonepeak’s Affiliates shall not include (i) any portfolio company of Stonepeak
that is not controlled (as defined in the definition of “Affiliate” contained in
the Partnership Agreement) by Stonepeak, unless such portfolio company is a
holder of Class C Preferred Units, or (ii) any employee, officer or director of
a portfolio company that is not an employee, officer or director of Stonepeak.

 

Section 4.                                           Certain Approval and Access
Rights.

 

(a)                                 During the period commencing on the
Effective Date and ending on the date on which all Class C Preferred Units have
been redeemed (the “Approval Term”), the prior written consent of Stonepeak
shall be required in order for the Sanchez Entities, SP Holdings, LLC, or

 

6

--------------------------------------------------------------------------------



 

their respective Affiliates or the Board, as applicable, to take or approve any
of the following actions:

 

(i)                                     approval of any proposed Maintenance
Capital Expenditures, Expansion Capital Expenditures or Investment Capital
Expenditures (collectively, “Capital Expenditures”); provided, however, that the
prior written consent of Stonepeak shall not be required with respect to (i) up
to $5.0 million in Capital Expenditures per year, (ii) up to $20.0 million in
Capital Expenditures specifically related to an interconnection with the Gulf
Coast Express Pipeline project and the Whistler Pipeline project, and (iii) any
ordinary course Capital Expenditures, including capital calls, required by
Carnero G&P, LLC;

 

(ii)                                  approval of, or amendment, waiver or other
modification to (including assignment or termination of), any transaction or
agreement with any member of the Partnership Group on the one hand and the
General Partner, SP Holdings, LLC, or any of their respective Affiliates on the
other hand (including, but not limited to, commercial contracts containing
acreage dedication terms);

 

(iii)                               approval of, or amendment, waiver or other
modification to, any gathering agreement with any member of the Partnership
Group on the one hand and Sanchez Energy Corporation, or its successor(s) in
interest to its business or assets, or any of its or their Affiliates on the
other hand that, directly or indirectly, results in gathering rates lower than
the gathering rates currently in effect as of the Effective Date;

 

(iv)                              approval of any increases to the total
compensation of any officer, independent contractors performing officer
functions or independent director of the General Partner, any member of the
Partnership Group or SP Holdings, LLC in amounts greater than ten percent (10%)
in the aggregate of the salary approved in 2019 (as approved prior to the
Partnership Agreement Effective Date) and the bonus approved for 2018
performance;

 

(v)                                 approval of any increases to the total
compensation of any non-independent director of the General Partner or any
member of the Partnership Group beyond the salary approved in 2019 (as approved
prior to the Partnership Agreement Effective Date) and the bonus approved for
2018 performance;

 

(vi)                              approval of any increases to the general and
administrative expenses of the General Partner, SP Holdings, LLC and the
Partnership Group taken as a whole (or any other expenses of the General
Partner, SP Holdings, LLC or any member of the Partnership Group that have in
the historical practices of the General Partner, SP Holdings, LLC or such member
of the Partnership Group been classified as general and administrative
expenses), excluding any unplanned third party specialist expenses, such as the
expenses of legal, accounting and consulting specialists, to be paid or
reimbursed by the Partnership Group in amounts greater than ten percent (10%) in
the aggregate of the general and administrative expenses approved by the Board
in January 2019; and

 

7

--------------------------------------------------------------------------------



 

(vii)                           any member of the Partnership Group having cash
or cash equivalents in excess of $10,000,000 in the aggregate at any time other
than to pay dividends or distributions with respect to such Partnership Group
member’s equityholders within the following 90 calendar days.

 

For the avoidance of doubt, the prior written consent of Stonepeak shall not be
required with respect to any change of control or termination special
compensation payments made pursuant to that certain Executive Services
Agreement, dated as of August 2, 2019, by and between Gerald F. Willinger and
the General Partner, or that certain Executive Services Agreement, dated as of
August 2, 2019, by and between Charles C. Ward and the General Partner.

 

(b)                                 During the Approval Term, in connection with
any determination of Available Cash or Adjusted Available Cash, the General
Partner shall make such determination in good faith and shall consult with the
Stonepeak Designated Director(s) and the independent directors of the Board in
making such determination.

 

Section 5.                                           Chief Executive Officer.

 

(a)                                 From and after the Effective Date, the
General Partner agrees not to materially diminish the duties or responsibilities
of the chief executive officer of the General Partner without the consent of the
Stonepeak Designated Directors.

 

(b)                                 If, as of any time after the third
anniversary of the Effective Date, the ratio of (i) the sum of (A) Total Net
Debt (as defined in the Existing Credit Facility as of the Partnership Agreement
Effective Date) of the Partnership and its Consolidated Subsidiaries (as defined
in the Existing Credit Facility as of the Partnership Agreement Effective Date),
(B) the outstanding principal amount of the Class C Preferred Units, (C) the
outstanding principal amount of Parity Securities and (D) the outstanding
principal amount of Senior Securities to (ii) Adjusted EBITDA (as defined in the
Existing Credit Facility as of the Partnership Agreement Effective Date) (the
“Leverage Ratio”) for the period of four (4) consecutive fiscal quarters of the
Partnership most recently ended for which financial statements are available is
greater than 5.50 to 1.00, then the General Partner shall promptly appoint and
retain as the General Partner’s chief executive officer a nominee designated by
Stonepeak (the “Stonepeak CEO”) until such time as the Leverage Ratio for any
fiscal quarter of the Partnership subsequent to the appointment of the Stonepeak
CEO is less than or equal to 3.00 to 1.00.  The Stonepeak CEO shall have such
rights at least equal to the greater of (i) the rights of the General Partner’s
chief executive officer immediately prior to the appointment of the Stonepeak
CEO and (ii) the rights customarily held by a chief executive officer of a
company similarly situated to the Partnership.  The Stonepeak CEO shall be
entitled to a compensation package substantially similar to that of the
immediately prior chief executive officer of the General Partner. Upon
appointment of the Stonepeak CEO, the chief executive officer of the General
Partner immediately prior to the appointment of the Stonepeak CEO (the
“Pre-Leverage CEO”) shall become the chief operating officer of the General
Partner and shall, if desired by the General Partner, retain a compensation
package substantially similar to the compensation package he or she held as
chief executive officer.  Stonepeak’s rights under this Section 5(b) shall
terminate on the date on which Stonepeak and its Affiliates no longer hold any
Class C Preferred Units (the “CEO Designation Right Termination Event”).
Following the CEO

 

8

--------------------------------------------------------------------------------



 

Designation Right Termination Event, the General Partner shall promptly remove
the Stonepeak CEO as the chief executive officer of the General Partner and
reinstate the Pre-Leverage CEO. If the Pre-Leverage CEO is unwilling or unable
to accept the position of chief executive officer of the General Partner, then a
replacement chief executive officer shall be appointed in accordance with the
Partnership Agreement.

 

Section 6.                                           Miscellaneous.

 

(a)                                 Entire Agreement.  This Agreement is
intended by the Parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
Parties hereto in respect of the subject matter contained herein.  There are no
restrictions, promises, warranties or undertakings other than those set forth or
referred to herein with respect to the rights granted by the Sanchez Entities or
any of their Affiliates or Stonepeak or any of its Affiliates set forth herein. 
This Agreement supersedes all prior agreements and understandings between the
Parties with respect to the subject matter hereof.

 

(b)                                 Notices.  All notices and other
communications provided for hereunder shall be in writing and shall be given by
registered or certified mail, return receipt requested, electronic mail (with
written confirmation of receipt), air courier guaranteeing overnight delivery or
personal delivery to the following addresses:

 

If to the General Partner or the Partnership:

 

Sanchez Midstream Partners GP LLC
1000 Main Street, Suite 3000
Houston, TX 77002
Attention: Charles C. Ward
Email: cward@sanchezmidstream.com

 

with a copy to (which shall not constitute notice):

 

Hunton Andrews Kurth LLP
600 Travis Street, Suite 4200
Houston, TX 77002
Attention: Philip Haines
Email: phaines@huntonak.com

 

If to Stonepeak:

 

Stonepeak Infrastructure Partners

55 Hudson Yards, 550 W. 34th St., 48th Floor

New York, NY 10001

Attention: Adrienne Saunders, General Counsel

Email: saunders@stonepeakpartners.com

 

with a copy (which shall not constitute notice):

 

9

--------------------------------------------------------------------------------



 

Sidley Austin LLP
1000 Louisiana Street, Suite 5900
Houston, TX 77002
Attention: Tim Chandler
Email: tim.chandler@sidley.com

 

(c)                                  Interpretation.  Section references in this
Agreement are references to the corresponding Section to this Agreement, unless
otherwise specified.  All references to instruments, documents, contracts and
agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified.  The word “including” shall mean
“including but not limited to” and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it.  Whenever any determination, consent or approval is to
be made or given by a Party, such action shall be in such Party’s sole
discretion, unless otherwise specified in this Agreement.  If any provision in
this Agreement is held to be illegal, invalid, not binding or unenforceable,
(i) such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid, not binding or unenforceable
provision had never comprised a part of this Agreement, and the remaining
provisions shall remain in full force and effect and (ii) the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.  When calculating the period of
time before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded, and if the last day of such period is
a non-Business Day, the period in question shall end on the next succeeding
Business Day.  Any words imparting the singular number only shall include the
plural and vice versa.  The words such as “herein,” “hereinafter,” “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.  The division
of this Agreement into Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement.

 

(d)                                 Governing Law; Submission to Jurisdiction. 
This Agreement, and all claims or causes of action (whether in contract or tort)
that may be based upon, arise out of or relate to this Agreement or the
negotiation, execution or performance of this Agreement (including any claim or
cause of action based upon, arising out of or related to any representation or
warranty made in or in connection with this Agreement), will be construed in
accordance with and governed by the laws of the State of Delaware without regard
to principles of conflicts of laws.  Any action against any Party relating to
the foregoing shall be brought in any federal or state court of competent
jurisdiction located within the State of Delaware, and the Parties hereto hereby
irrevocably submit to the non-exclusive jurisdiction of any federal or state
court located within the State of Delaware over any such action.  Each of the
Parties hereby irrevocably waives, to the fullest extent permitted by applicable
law, any objection that it may now or hereafter have to the laying of venue of
any such dispute brought in such court or any defense of inconvenient forum for
the maintenance of such dispute.  Each of the Parties hereto agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.

 

10

--------------------------------------------------------------------------------



 

(e)                                  Waiver of Jury Trial.  EACH OF THE PARTIES
TO THIS AGREEMENT HEREBY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

 

(f)                                   No Waiver; Modifications in Writing.

 

(i)                                     Delay.  No failure or delay on the part
of any Party in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to a
Party at law or in equity or otherwise.

 

(ii)                                  Specific Waiver.  Except as otherwise
provided herein, no amendment, waiver, consent, modification or termination of
any provision of this Agreement shall be effective unless signed by each of the
Parties hereto affected by such amendment, waiver, consent, modification or
termination.  Any amendment, supplement or modification of or to any provision
of this Agreement, any waiver of any provision of this Agreement and any consent
to any departure by a Party from the terms of any provision of this Agreement
shall be effective only in the specific instance and for the specific purpose
for which made or given.  Except where notice is specifically required by this
Agreement, no notice to or demand on a Party in any case shall entitle such
Party to any other or further notice or demand in similar or other
circumstances.  Any investigation by or on behalf of any Party shall not be
deemed to constitute a waiver by the Party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein.

 

(g)                                  Execution in Counterparts.  This Agreement
may be executed in any number of counterparts and by different Parties hereto in
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute one and the same agreement.

 

(h)                                 Binding Effect; Assignment.  This Agreement
will be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns, but will not be assignable or
delegable by any Party hereto without the prior written consent of each of the
other Parties.

 

11

--------------------------------------------------------------------------------



 

(i)                                     Independent Counsel.  Each of the
Parties acknowledges that it has been represented by independent counsel of its
choice throughout all negotiations that have preceded the execution of this
Agreement and that it has executed the same with consent and upon the advice of
said independent counsel.  Each Party and its counsel cooperated in the drafting
and preparation of this Agreement and the documents referred to herein, and any
and all drafts relating thereto will be deemed the work product of the Parties
and may not be construed against any Party by reason of its preparation. 
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against the Party that
drafted it is of no application and is hereby expressly waived.

 

(j)                                    Specific Enforcement.  Each of the
Parties acknowledges and agrees that monetary damages would not adequately
compensate an injured Party for the breach of this Agreement by any Party, that
this Agreement shall be specifically enforceable and that any breach or
threatened breach of this Agreement shall be the proper subject of a temporary
or permanent injunction or restraining order without a requirement of posting
bond.  Furthermore, each Party hereto waives any claim or defense that there is
an adequate remedy at law for such breach or threatened breach.

 

(k)                                 Transfer of Board Rights; Aggregation. The
right to appoint a Stonepeak Designated Director granted to Stonepeak under
Section 1 of this Agreement may be transferred or assigned by Stonepeak to one
or more of its Affiliates, subject to the transfer restrictions provided in
Section 4.7(e) of the Partnership Agreement; provided, however, that (i) the
Partnership is given written notice prior to any said transfer or assignment,
stating the name and address of each of the transferee or assignee and
identifying the securities with respect to which such rights are being
transferred or assigned, (ii) each such transferee or assignee assumes in
writing responsibility for its portion of the obligations of Stonepeak under
this Agreement and (iii) to the extent such right is transferred or assigned to
more than one Person, such right shall be exercised by those Persons holding a
majority of the Class C Preferred Units, acting collectively.

 

(l)                                     Further Assurances.  Each of the Parties
hereto shall, from time to time and without further consideration, execute such
further instruments and take such other actions as any other Party hereto shall
reasonably request in order to fulfill its obligations under this Agreement to
effectuate the purposes of this Agreement.

 

(m)                             Expenses.  Promptly following receipt of an
invoice therefore, the Partnership shall reimburse Stonepeak in an amount not to
exceed $75,000 for the reasonable documented fees and expenses of Sidley Austin
LLP, counsel to Stonepeak, incurred in connection with this Agreement, the
Warrant and the Partnership Agreement and the transactions contemplated hereby
and thereby.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

 

SANCHEZ MIDSTREAM PARTNERS GP LLC

 

 

 

By:

/s/ Charles C. Ward

 

Name:

Charles C. Ward

 

Title:

Chief Financial Officer

 

 

 

SANCHEZ MIDSTREAM PARTNERS LP

 

 

 

By: Sanchez Midstream Partners GP LLC,

 

 

its general partner

 

 

 

By:

/s/ Charles C. Ward

 

Name:

Charles C. Ward

 

Title:

Chief Financial Officer

 

Signature Page to Amended and Restated Board Representation and Standstill
Agreement

 

--------------------------------------------------------------------------------



 

 

STONEPEAK:

 

 

 

STONEPEAK CATARINA HOLDINGS LLC

 

 

 

By:

STONEPEAK INFRASTRUCTURE FUND (ORION AIV) LP, its managing member

 

 

 

By:

STONEPEAK ASSOCIATES LLC, its general partner

 

 

 

By:

STONEPEAK GP HOLDINGS LP, its sole member

 

 

 

By:

STONEPEAK GP INVESTORS LLC, its general partner

 

 

 

By:

STONEPEAK GP INVESTORS MANAGER LLC, its managing member

 

 

By:

/s/ Jack Howell

 

Name:Jack Howell

 

Title:Senior Managing Director

 

Signature Page to Amended and Restated Board Representation and Standstill
Agreement

 

--------------------------------------------------------------------------------